Filed 9/1/15 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 224









In the Matter of the Vacancy in Judgeship No. 1, with Chambers 

in Dickinson, North Dakota, Southwest Judicial District









No. 20150225









Per curiam.



[¶1]	On August 4, 2015, Governor Jack Dalrymple notified the Supreme Court of the resignation and retirement of the Honorable Zane Anderson, Judge of the District Court, with chambers in Dickinson, Southwest Judicial District, effective November 1, 2015.  Judge Anderson’s retirement creates a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Southwest Judicial District was posted August 7, 2015, on the website of the Supreme Court regarding the vacancy created by Judge Anderson’s resignation in Judgeship No. 1.  Written comments on the vacancy were permitted through August 24, 2015.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	On June 2, 2015, following the Legislative Assembly’s approval of four new judgeships statewide, this Court issued an Order chambering a new Judgeship No. 4 in the Southwest Judicial District citing the increasing population and case filings in the district.  See, Chambering of Four New District Judgeships, 2015 ND 138, 864 N.W.2d 286.

[¶5]	The Court takes judicial notice of the information received regarding the Southwest Judicial District in May 2015 in the chambering matter, and finds that no contrary information has been received in this matter.  Therefore, under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court concludes that the office is necessary for effective judicial administration in its present location.

[¶6]	IT IS HEREBY ORDERED, that Judgeship No. 1, with chambers in Dickinson, in the Southwest Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers